             Case MDL No. 2993 Document 99 Filed 04/06/21 Page 1 of 4




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


    IN RE: CROP INPUTS ANTITRUST                       MDL No. 2993
    LITIGATION


    MOTION FOR LEAVE TO FILE NOTIFICATION OF DEVELOPMENT IN CASES
             PENDING IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

        Plaintiffs Barbara Piper, as Executrix of the Estate of Michael Piper, Charles Lex, John

Swanson, Jones Planting Co. III, and Jason Canjar (collectively “Plaintiffs”) respectfully request

leave to file a Notification of Development in Cases Pending in the United States District Court

for the Southern District of Illinois (“Notification”). The Notification will alert the Panel that Chief

Judge Nancy Rosenstengel in the Southern District of Illinois has denied Defendants’ 1 Motion to

Stay Pending Decision by the Judicial Panel on Multidistrict Litigation (“Motion to Stay”) in each

of the crop input cases pending before her, 2 set a responsive pleading deadline of April 27, 2021,

in those cases, and set a status conference for all crop input cases on May 6, 2021. (See, e.g., Piper

v. Bayer CropScience, LP, Case No. 3:21-cv-21-NJR, Dkt. 104 & 105).




1
  “Defendants” are Bayer CropScience LP, Bayer CropScience Inc., Corteva, Inc., Pioneer Hi-
Bred International, Inc., Cargill Incorporated, BASF Corporation, Syngenta Corporation, Winfield
Solutions, LLC, Univar Solutions, Inc., Federated Co-Operatives Ltd., CHS Inc., Nutrien Ag
Solutions, Inc., GROWMARK, Inc., GROWMARK FS, LLC, Simplot AB Retail Sub, Inc., and
Tenkoz, Inc. (Ex. 2, Mem. & Order at 2).
2
  The Court’s Memorandum and Order denying Defendants’ Motion to Stay was entered in the
following cases: (1) Piper v. Bayer CropScience, LP, Case No. 3:21-cv-21-NJR (Dkt. 104); (2)
Swanson v. Bayer CropScience, LP; Case No. 3:21-cv-46-NJR (Dkt. 54); (3) Lex v. Bayer
CropScience, LP, Case No. 3:21-cv-122-NJR (Dkt. 55); (4) Jones Planting Co. III v. Bayer
CropScience, LP, Case No. 3:21-cv-173-NJR (Dkt. 62); (5) Canjar v. Bayer CropScience, LP,
Case No. 3:21-cv-181-NJR (Dkt. 33); (6) Duncan v. Bayer CropScience, LP, Case No. 3:21-cv-
158-NJR (Dkt. 74); and (7) Vienna Eqho Farms v. Bayer CropScience, LP, Case No. 3:21-cv-204-
NJR (Dkt. 62).
                                                   1
             Case MDL No. 2993 Document 99 Filed 04/06/21 Page 2 of 4




        This information is relevant to the Panel proceedings because Chief Judge Rosenstengel’s

orders permit the Southern District of Illinois cases to move forward with scheduling, discovery

and other pretrial coordination efforts. As such, the Illinois cases—already more procedurally

advanced than those in other jurisdictions—will now advance even more swiftly, which is a factor

the Panel considers when deciding where to establish an MDL court. See, e.g., In re: Monitronics

Int'l, Inc., Tel. Consumer Prot. Act Litig., 988 F. Supp. 2d 1364, 1367 (J.P.M.L. 2013); In re Peanut

Crop Ins. Litig., 342 F. Supp. 2d 1353, 1354 (J.P.M.L. 2004). A copy of Plaintiffs’ proposed

Notification is attached as Exhibit 1 and a copy of the Memorandum and Order entered by Chief

Judge Rosenstengel is attached as Exhibit 2.

        WHEREFORE Plaintiffs Barbara Piper, as Executrix of the Estate of Michael Piper,

Charles Lex, John Swanson, Jones Planting Co. III, and Jason Canjar respectfully move for an

order permitting them to file a Notification of Development in Cases Pending in the United States

District Court for the Southern District of Illinois, and for any further relief that the Judicial Panel

on Multidistrict Litigation deems just and appropriate.




                                                   2
            Case MDL No. 2993 Document 99 Filed 04/06/21 Page 3 of 4




Respectfully submitted,

 DATED: April 6, 2021                      /s/ Randall P. Ewing, Jr.
                                           Stephen M. Tillery (Ill. Bar No. 2834995)
                                           Jamie Boyer (Ill. Bar No. 6281611)
                                           Carol O’Keefe (Ill. Bar No. 6335218)
                                           KOREIN TILLERY, LLC
                                           505 North 7th Street, Suite 3600
                                           St. Louis, MO 63101
                                           Telephone: 314-241-4844
                                           stillery@koreintillery.com
                                           jboyer@koreintillery.com
                                           cokeefe@koreintillery.com

                                           George A. Zelcs (Ill. Bar No. 3123738)
                                           John Libra (Ill. Bar No. 6286721)
                                           Randall P. Ewing, Jr. (Ill. Bar No. 6294238)
                                           Jonathon Byrer (Ill. Bar No. 6292491)
                                           Ryan Z. Cortazar (Ill. Bar No. 6323766)
                                           KOREIN TILLERY, LLC
                                           205 North Michigan Avenue, Suite 1950
                                           Chicago, IL 60601
                                           Telephone: 312-641-9750
                                           gzelcs@koreintillery.com
                                           jlibra@koreintillery.com
                                           rewing@koreintillery.com
                                           jbyrer@koreintillery.com
                                           rcortazar@koreintillery.com

                                           Vincent Briganti
                                           Christian Levis
                                           Roland R. St. Louis, III
                                           LOWEY DANNENBERG P.C.
                                           44 South Broadway
                                           White Plains, NY 10601
                                           Tel.: (914) 997-0500
                                           vbriganti@lowey.com
                                           clevis@lowey.com
                                           rstlouis@lowey.com




                                       3
Case MDL No. 2993 Document 99 Filed 04/06/21 Page 4 of 4




                               W. Joseph Bruckner (MN No. 0147758)
                               Robert K. Shelquist (MN No. 21310x)
                               Brian D. Clark (MN No. 0390069)
                               Rebecca A. Peterson (MN No. 0392663)
                               Stephanie A. Chen (MN No. 0400032)
                               LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                               100 Washington Ave. South, Suite 2200
                               Minneapolis, MN 55401
                               Telephone: (612) 339-6900
                               wjbruckner@locklaw.com
                               rkshelquist@locklaw.com
                               bdclark@locklaw.com
                               rapeterson@locklaw.com
                               sachen@locklaw.com

                               Linda P. Nussbaum
                               Bart D. Cohen
                               NUSSBAUM LAW GROUP, P.C.
                               1211 Avenue of the Americas, 40th Floor
                               New York, NY 10036
                               Telephone: (917) 438-9102
                               lnussbaum@nussbaumpc.com
                               bcohen@nussbaumpc.com

                               Attorneys for Plaintiffs




                           4
